Citation Nr: 0022708	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease, to include hypertension.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.

4. Entitlement to service connection for an eye disorder.

5. Entitlement to service connection for a kidney disorder.

6. Entitlement to service connection for a left hand tremor.

7. Entitlement to service connection for a left leg disorder.

8. Entitlement to service connection for a prostate disorder.

9. Entitlement to service connection for esophageal reflux 
disease.

10.   Entitlement to service 
connection for diabetes mellitus.

11.   Entitlement to service 
connection for a hiatal hernia.

12.   Entitlement to service 
connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1948 to March 
1950, from August 1950 to August 1953, and from September 
1954 to April 1955.  A December 1994 rating action denied an 
increased rating for an anxiety neurosis.  The veteran filed 
a Notice of Disagreement (NOD) therewith in February 1995, 
and a Statement of the Case (SOC) was issued in August 1995, 
but he did not perfect his appeal with respect to that issue 
by filing a Substantive Appeal (SA).  

This appeal originally arose from an August 1996 rating 
action which denied service connection for cardiovascular and 
back disorders, bilateral hearing loss, and conjunctivitis on 
the grounds that new and material evidence had not been 
submitted to reopen the claims, and also denied service 
connection for another eye disorder, HIV-Related Illness, a 
kidney disorder, a left leg disorder, hyperemia, a prostate 
disorder, esophageal reflux disease, a cylindroma, and 
rheumatoid arthritis.  At the June 1997 RO hearing on appeal, 
the veteran withdrew his appeals with respect to the issues 
of service connection for conjunctivitis, HIV-Related 
Illness, hyperemia, and a cylindroma.

This appeal also arises from a March 1997 rating action which 
denied service connection for diabetes mellitus and a hiatal 
hernia.  

By rating action of December 1997, the RO denied service 
connection for a left hand tremor and for a bladder disorder, 
and an increased rating for an anxiety neurosis.  The veteran 
filed an NOD therewith in January 1998, and an SOC was issued 
on the issues of service connection for a bladder disorder 
and an increased rating for an anxiety neurosis in July 1999, 
but he did not perfect his appeal with respect to the latter 
2 issues by filing an SA.  The issue of service connection 
for a left hand tremor is the subject of the REMAND portion 
of this decision, below.  


REMAND

As noted above, the veteran in January 1998 filed an NOD with 
the December 1997 rating action which denied service 
connection for a left hand tremor.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, where the record contains an NOD as 
to an issue, but no SOC, the issue must be remanded to the RO 
to issue an SOC, and to provide the veteran an opportunity to 
perfect his appeal.  In this case, the RO has not issued an 
SOC on the issue of service connection for a left hand 
tremor.

In his September 1997 SA, the veteran requested a hearing 
before a Member of the Board of Veterans Appeals (Board) at 
the RO.  Instead, he was afforded hearings before a hearing 
officer at the RO in November 1997 and March 1998.  By letter 
of May 2000, the Board requested the veteran to clarify 
whether he wanted a hearing before a Member of the Board at 
the RO or in Washington, D.C., or whether he no longer wanted 
a hearing.  The veteran responded in June 2000 that he wanted 
a hearing before a Member of the Board at the RO.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The RO should issue the veteran and 
his representative an appropriate SOC 
explaining the denial of service 
connection for a left hand tremor.  
They should also be advised of the 
requirements for perfecting a timely 
appeal with respect to that issue.

2. The RO should schedule, at the first 
convenient opportunity, a hearing for 
the veteran and any witnesses before a 
Member of the Board traveling to the 
RO for the purpose of conducting such 
hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  Except as 
noted above with respect to the issue of service connection 
for a left hand tremor, no further action on the part of the 
RO is required with respect to the issues on appeal.  The RO 
need not readjudicate the claims, and a Supplemental SOC need 
not be issued.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


